Citation Nr: 0945011	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
peripheral neuropathy of the lower extremities, disability 
due to head injuries, and disability due to an allergic 
reaction to medicine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his nephew


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to January 
1983 and from February 1987 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
files.

At his March 2007 hearing, the Veteran indicated his belief 
that he had perfected an appeal for the issue of entitlement 
to service connection for a hernia.  However, that issue was 
last adjudicated in September 2001, and there was no notice 
of disagreement filed with respect to it.  The Veteran also 
indicated that he had filed claims of entitlement to service 
connection for disabilities of the thoracic and cervical 
spine, but that no action had yet been taken.  All three 
issues are accordingly referred to the RO for appropriate 
action.

When this matter was before the Board in March 2007, it was 
remanded to the originating agency for additional 
development.  It has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower 
extremities was not caused or permanently worsened as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing treatment, or an event not reasonably 
foreseeable.

2.  Disabilities due to head injuries and an allergic 
reaction to medicine were not caused or permanently worsened 
as the result of VA treatment or an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for 
peripheral neuropathy of the lower extremities, disability 
due to head injuries, and disability due to an allergic 
reaction to medicine have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C. § 1151 
for peripheral neuropathy of the lower extremities, 
disability due to head injuries, and disability due to an 
allergic reaction to medicine.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in January 2005, March 2006, and January 2008.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, the Veteran's Social Security Administration (SSA) 
records, and statements from the Veteran and his wife.  
Moreover, the Veteran has been afforded an appropriate VA 
examination in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record indicates that the Veteran was diagnosed as having 
acute myeloblastic leukemia in December 2001.  He underwent 
chemotherapy treatment at a VA facility from December 2001 to 
March 2002.  An Informed Consent for Surgery/Procedures form 
dated in February 2002 indicates that the Veteran gave 
informed consent for the administration of chemotherapy.  The 
form also indicates that risks of the procedure included 
nausea; blood chemical imbalances; damage to the lungs, 
heart, kidneys, or nerves; and decrease in blood counts 
resulting in increased susceptibility to infection and 
bleeding which may require blood transfusions and/or 
antibiotics.  

A February 2002 VA treatment note indicates that the Veteran 
was evaluated for possible seizure activity following a 
nursing report.  It was noted that the Veteran had fallen in 
the bathroom onto his right side.  It was also noted that the 
Veteran was found to have had some shaking in his left arm 
for approximately 10 seconds, and that the Veteran reported 
feeling shaky and lightheaded.  The Veteran was diagnosed as 
having questionable seizure activity based on a transient and 
single episode of a shaking attack, but it was noted that it 
was unlikely that the Veteran had had a seizure.

A February 2002 follow up note indicates that the Veteran had 
had no further episodes of falls, and that he denied 
headaches, shaking, or tremors.  It was noted that he had a 
large bruise on the right hip from his fall that was sore, 
but that he did not have any pain around his head, although 
he reported that he did not know if he hit his head when he 
fell.  The Veteran was diagnosed as having probable fall 
secondary to hypotension upon standing quickly, compounded by 
severe anemia from chemotherapy.  

VA treatment records beginning in September 2002 indicate a 
diagnosis of distal polyneuropathy secondary to chemotherapy 
agents.

An ambulance report dated in October 2002 indicates that the 
Veteran had been drinking, was outside, fell, and hit his 
head.  The October 2002 private Emergency Room report 
indicates that the Veteran reported falling out of bed and 
hitting the occiput.  The Veteran reported no loss of 
consciousness, but said that he vomited once.  It was noted 
that he had drank a pitcher of beer and two other drinks 
prior to falling.  On examination, there was no palpable 
protuberance of the head.  The Veteran was assessed as having 
a closed head injury secondary to fall, trivial.  

The Veteran was afforded a VA examination in June 2009.  At 
the time of the examination, the Veteran reported that while 
in the hospital for chemotherapy treatment he got dizzy and 
fell, hitting the right side and back of his head.  He also 
reported that he had fallen 6 times more in the next year, 
and that he now woke up with a headache every morning.  The 
VA examiner noted that the Veteran had fallen while in a VA 
hospital in February 2002, but that no evidence of head 
injury was found.  After a review of the claims file and 
examination of the Veteran, the VA examiner diagnosed the 
Veteran as having sensory neuropathy of the lower legs 
consistent with residual side effects of chemotherapy, 
headaches of unknown etiology, with no head injury or 
residuals of head injury found, and no true allergic 
reactions found.

The examiner opined that the Veteran's current peripheral 
neuropathy of the lower extremities was not caused by or a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, or medical or surgical 
treatment or examination.  The examiner also opined that 
there was no disability due to head injuries or allergic 
reaction to medication, and found that the Veteran's current 
headache condition was not caused by VA hospital care, 
medical or surgical treatment or examination.  The examiner 
explained that the VA hospital purposefully treated the 
Veteran's acute leukemia in 2001-2002 with drugs known to 
have significant potential for side effects, and that if 
these drugs, or the subsequent antibiotics for chemotherapy-
related neutropenia and fevers, had not been administered, 
the Veteran would have died.  The examiner explained that the 
potential side effects for these medications, including 
peripheral neuropathy, are known and were readily 
acknowledged as the likely cause of the Veteran's complaints 
of neuropathy after the chemotherapy.  The examiner stated 
that multiple efforts were made to treat the neuropathy 
symptoms symptomatically, but that the Veteran complained 
about each treatment trial.  The examiner also noted that the 
VA providers had continued to take care of the Veteran, that 
he reported that his current pain medication was helping, and 
that he denied side effects from current medications.  The 
examiner also noted that there was absolutely no evidence 
that the Veteran had a head injury or was suffering from the 
effects of any type of allergic reaction.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim for 
compensation under 38 U.S.C. § 1151 for peripheral neuropathy 
of the lower extremities, disability due to head injuries, 
and disability due to an allergic reaction to medicine.

The record reflects that peripheral neuropathy of the lower 
extremities was the result of the Veteran's VA chemotherapy 
treatment.  However, it does not reflect that the proximate 
cause of such peripheral neuropathy was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
treatment.  Likewise, it does not reflect that such 
peripheral neuropathy was an event not reasonably foreseeable 
prior to the Veteran's VA chemotherapy treatment.

The only competent medical opinion regarding whether the 
peripheral neuropathy of the lower extremities was due to 
fault on the part of VA is the June 2009 VA examiner's 
opinion, which answered in the negative.  The examiner's 
rationale was that the VA hospital purposefully treated the 
Veteran's acute leukemia in 2001-2002 with drugs known to 
have significant potential for side effects, including 
peripheral neuropathy, and that if these drugs, or the 
antibiotics for chemotherapy-related neutropenia and fevers, 
had not been administered, the Veteran would have died.  The 
Board finds this rationale to be persuasive, and notes that 
there is no competent evidence of record that conflicts with 
this opinion.

Furthermore, the evidence does not show that peripheral 
neuropathy was an event not reasonably foreseeable.  The June 
2009 VA examiner stated that peripheral neuropathy was a 
known potential side effect of chemotherapy.  The February 
2002 Informed Consent for Surgery/Procedures for the 
administration of chemotherapy signed by the Veteran 
indicates that the risks of the procedure include nerve 
damage.  Also, again, there is no competent evidence of 
record that the Veteran's peripheral neuropathy of the lower 
extremities was an event not reasonably foreseeable.

With respect to the Veteran's claims of disabilities due to 
head injuries and an allergic reaction to medicine, the 
competent evidence does not indicate that any such conditions 
were the result of VA treatment.  The Board notes the 
Veteran's February 2002 and October 2002 falls.  However, 
following the February 2002 fall, although he reported not 
knowing if he hit his head when he fell, the Veteran was 
noted to have had no further episodes of falls and denied 
headaches, shaking, tremors, and pain around his head.  Also, 
the Veteran's October 2002 fall was noted to be related to 
drinking, and the Veteran was afterwards assessed as having 
only a trivial closed head injury secondary to a fall.

Moreover, the evidence does not show that any head injury or 
allergic reaction resulting from VA treatment resulted in any 
current disability during the pendency of the claim.  The 
only competent medical opinion with respect to the Veteran's 
claimed head injury residuals or allergic reaction is that of 
the June 2009 VA examiner, which was that there was no 
disability due to head injuries or allergic reaction to 
medication.  The VA examiner specifically found that the 
Veteran's current headache condition were not caused by VA 
hospital care, medical or surgical treatment or examination, 
and that, in fact, there was absolutely no evidence that the 
Veteran had a head injury or was suffering from the effects 
of any type of allergic reaction.  There is no competent 
evidence contrary to this opinion.

The Board notes the lay statements of the Veteran and his 
wife and their testimony at his March 2007 Board hearing.  
The Veteran and his wife asserted that the Veteran's 
neuropathy was the result of negligence on the part of VA in 
administering chemotherapy or antibiotics.  They also 
contended that the antibiotic treatment during his 
chemotherapy resulted in an allergic reaction that led to his 
current peripheral neuropathy, as well as his February 2002 
and October 2002 falls that they claim resulted in head 
injury residuals.

However, the question of whether peripheral neuropathy of the 
lower extremities, head injury residuals, or an allergic 
reaction was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing treatment, or an event not 
reasonably foreseeable, is a medical question.  Thus the 
Veteran's and his family's lay opinions concerning this 
matter are of no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Accordingly, the claim for compensation under 38 U.S.C. § 
1151 for peripheral neuropathy of the lower extremities, 
disability due to head injuries, and disability due to an 
allergic reaction to medicine must be denied.  In reaching 
this decision, the Board has determined that the benefit-of-
the-doubt doctrine is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

Compensation under 38 U.S.C. § 1151 for peripheral neuropathy 
of the lower extremities, disability due to head injuries, 
and disability due to an allergic reaction to medicine is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


